     Case 3:16-cr-00013-HDM-WGC Document 141 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                 Case No. 3:16-cr-00013-HDM-WGC
10
                               Plaintiff,
11          v.                                              ORDER
12    MIGUEL NAVARRO-SANCHEZ,
13                             Defendant.
14

15          The stipulation of the parties to continue deadline (ECF

16    No. 140) is GRANTED. The defendant shall have until January 8,

17    2021, to file a reply to the government’s response to the

18    defendant’s motion for compassionate release.

19          IT IS SO ORDERED.

20          DATED: This 28th day of December, 2020.
21

22                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                            1
